Mr. Justice Steele
delivered the opinion of the court.
Suit was brought by The Singer Manufacturing Company against P. W. Bohen to recover the possession of a .sewing machine. Upon the trial in the •county court plaintiff, in support of its claim, introduced a lease to one Katie Smith of the máchine in question, and the agent of the company testified that rent fixed by the lease had not been paid. The plaintiff claims the right to the possession of the machine under the terms of the lease. The defendant, in support of his claim, showed that Katie Smith had given him a chattel mortgage on the machine to secure a loan; that he took the mortgage in good faith and for a valuable consideration and without notice of the claim of the plaintiff; that he took possession of the machine under his chattel mortgage and claimed the right to hold it as security for his debt.
The machine was taken from the defendant by the constable on a writ of replevin. The judgment • was for the defendant. The court found that the defendant had a special -property in the machine, and ordered its return to the defendant. The company brings the case here by writ of error.
The lease set out in the record is to all intents and purposes the same as that passed upon in the case of Singer Manufacturing Company v. Converse, reported in 23 Colo. 247, where it was held that the instrument was a lease, and that the lessee had no authority to sell or convey title to the leased property, even to a bona- fide purchaser without notice of the lessor’s right.
The decision on the Converse case is decisive of *446this, and the court therefore erred in ordering a return of the property to the defendant. The judgment is reversed. Reversed.